Citation Nr: 1140858	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-30 455	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.

3.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

REPRESENTATION

Appellant represented by: William O. Purcell, attorney

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.  In May 2011, she submitted additional evidence pertinent to the issue of service connection for psychiatric disorder but without a waiver of RO review.  However, as the Board is reopening and remanding the claim for further development, no waiver is needed as the RO will have an opportunity to review this evidence upon remand.

The issue of entitlement to service connection for a cervical spine disorder secondary to service-connected low back disability has been raised by the Veteran in a June 2011 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder, as well as the claims for increased ratings are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2002 rating decision denied service connection for PTSD (claimed as a nervous condition).

2.  Evidence added to the record since the October 2002 rating decision, considered in conjunction with the record as a whole, is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2002 decision, which denied service connection for PTSD (claimed as a nervous condition) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011); Shade v. Shinseki, 24 Vet. App. 110 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

An October 2002 RO decision denied the Veteran's claim of service connection for PTSD (claimed as a nervous condition) on the basis that "the evidence does not contain an inservice stressor which is linked by medical evidence to the veteran's current symptoms."  She did not appeal and the October 2002 RO decision became final.  

In January 2007, the Veteran requested that her PTSD claim be reopened.  Based on Clemons v. Shinseki, 23 Vet. App. 1 (2009), this claim constituted a claim for service connection for an acquired psychiatric disorder, however diagnosed.  As such, the claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  In this regard, the Board notes that the evidence of record reflects diagnoses for psychiatric disorders other than PTSD, including a bipolar disorder and depression.

The evidence added to the claims file subsequent to the October 2002 RO decision includes a July 2008 letter from a VA psychologist which arguably links the Veteran's PTSD to military sexual trauma.  Also, in a May 2011 statement A.R. indicated that she had known the Veteran for forty years and essentially stated that the Veteran had not seemed the same when she had returned home from active service.

As a VA psychologist has linked the Veteran's PTSD to service, and as a witness has asserted that she underwent personality changes following her return from active service, the Board finds that the new evidence pertains to an unestablished fact necessary to substantiate the claim (i.e., linking the Veteran's PTSD to her active service).  

In light of the favorable Board decision below to reopen the claim of service connection for an acquired psychiatric disorder, including PTSD, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the appeal, to this extent, is granted.


REMAND

While the claim for a psychiatric disorder has been reopened, the Board finds that further development is needed.  Specifically, when a claim for PTSD based on personal assault is identified, VA has specific development requirements, including a VCAA notice letter notifying a veteran that alternative sources may be used to support the claim.  In this instance, it appears that the Veteran was not provided with the proper notice requirements for a claim for PTSD based on personal assault as outlined in 38 C.F.R. § 3.304(f)(5).  As such, she must be provided with notice that is compliant with these requirements.

As for the increased rating claims, the Veteran appeared to indicate at her April 2011 Board hearing that she had just received treatment from a VA facility (VAMC St. Albans) that included her hemorrhoids and rhinitis.   An attempt should be made to obtain these records.  Further, as she has not undergone examinations evaluating her hemorrhoids or rhinitis since April 2008, the Board finds that she should be afforded current examinations.

Accordingly, the case is hereby REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice relevant to a claim for PTSD for personal assault as required under 38 C.F.R. § 3.304(f).

2.  Obtain all records from the St. Albans VAMC and Manhattan VAMC pertaining to examination or treatment of the Veteran from July 2010 to the present.

3.  Schedule the Veteran for an examination to determine the nature and severity of her service-connected hemorrhoids.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

4.  Schedule the Veteran for an examination to determine the nature and severity of her service-connected allergic rhinitis.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

5.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and she should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


